DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/15/2019.  Claims 1-23 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 04/15/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The intention of the inventor of the instant application intends to reduce cross-capacitance and crosstalk between interconnected wires in a mesh interconnect interfaces manufactured to be embedded within a multi-layered substrate and to interconnect arrays of cores on a multi-core package.  To do so in an embodiment, the inventor moves the mirco-bumps to an area on top of the cache on each chiplet as reflect in group claims 1-9 and 19-23.  And in another embodiment, the inventor of the instant application disposes or positions the array of micro-bumps on a dielectric bridge 
Liu et al. (US 2018/0240778) is considered one of the most relevant reference.  In that Liu discloses integrated circuit packages (Fig. 3) having multiple integrated circuit dies (Fig. 3; 202 and 205) having a multi-die interconnect bridge (EMIB) (Fig. 3; 320) embedded in a multi-chip package (Fig. 3; 202 and 205) with all the connection details between the elements disclosed in paras [0034] and thereinafter.  Such disclosure relates to the mesh interconnect interfaces manufactured to be embedded within a multi-layered substrate and to interconnect arrays of cores on a multi-core package of the instant application.  However, Liu et al. appears to fail to teaches all limitations of the claims of the instant application.
Collins et al. (US 2019/0206798) teaches a multi-die interconnected bridge that is embedded, disposed, or otherwise integrated into the package substrate as depicted in Fig. 1 and described in paragraph [0035] and thereinafter.  Collins et al. shows connection details between the elements in Fig. 1 related to the claimed invention.  However, Collins et al. appears to fail to teaches all limitations of the claims of the instant application.
Qian et al. (US 2019/0229056) shows bridge die design for high bandwidth memory interface in that electrically conductive pathways can be arranged to form an electrical connections between bumps of a first die and a second die of a microchip package 100 as depicted in Fig. 1 and described in paragraph [0018] and thereinafter.  However, Qian et al. appears to fail to teaches all limitations of the claims of the instant application.
a first group of wires embedded in the dielectric slice to couple the first group of micro-bumps to the fourth group of micro-bumps; and a second group of wires embedded in the dielectric slice to couple the second group of micro-bumps to the third group of micro-bumps, wherein the first group of wires and the second group of wires are interleaved within multiple layers of the dielectric slice such that no nearest neighbor wire of a wire of the first group of wires is of the first group of wires, and no nearest neighbor wire of a wire of the second group of wires is of the second group of wires," as recited in group claims 1-9, and 19-23; and "the first group of wires, wherein a first wire of the first group of wires is coupled to a first micro-bump of the first group of micro-bumps, the first micro-bump positioned closest to the driver bank, and wherein a second wire of the first group of wires is coupled to a second micro-bump of the first group of micro-bumps, wherein the second micro-bump is positioned second closest to the driver bank; and the second group of wires, wherein a first wire of the second group of wires is positioned between the first and second wires of the first group of wires at the driver bank and is coupled to a first micro-bump of the second group of micro-bumps, wherein the first micro-bump of the second group of micro-bumps is positioned closest to the driver bank, and wherein a second wire of the second group of wires is positioned between the second and a third wire of the first group of wires and is coupled to a second micro-bump of the second group of micro-bumps, wherein the second micro-bump of the second group of micro-bumps is positioned second closest to the driver bank," as recited in group claims 10-18, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pietambaram et al. (US 10,892,219).
Sauter et al. (US 10,748,852).
Qian et al. (US 2019/0229056).
Collins et al. (US 2019/0206798).
Liu et al (US 2018/0240778).
Deshpande et al. (US 9,754,890).
Manusharow et al. (WO 2017/111790).
Ahn et al. (US 6,137,167).
Yin et al., Modular Routing Design for Chiplet-based Systems, IEEE, 13 pages, 2018.
Qian et al., Electrical Analysis of EMIB Packages, IEEE, 3 pages, 2018.
Mahajan et al., Embedded Multi-Die Interconnect Bridge (EMIB)- A High Density, High Bandwidth Packaging Interconnect, IEEE, 9 pages, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 13, 2021